Citation Nr: 0829673	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-39 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a psychiatric disorder, to include a mood disorder, 
depression, and post-traumatic stress disorder, from August 
3, 2004, to April 26, 2007, on appeal from an initial grant 
of service connection.  

2.  Entitlement to an evaluation in excess of 30 percent for 
a psychiatric disorder, to include a mood disorder, 
depression, and post-traumatic stress disorder, from April 
26, 2007, to October 20, 2007, on appeal from an initial 
grant of service connection.  

3.  Entitlement to an evaluation in excess of 50 percent for 
a psychiatric disorder, to include a mood disorder, 
depression, and post-traumatic stress disorder, from October 
20, 2007, on appeal from an initial grant of service 
connection.  

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

5.  Entitlement to a compensable evaluation for multiple 
scars of the scalp/head.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee.  Following notification of that action, 
the veteran appealed to the Board for review.  As a part of 
that review, the veteran requested that he be given the 
opportunity to provide testimony before the Board.  The 
veteran did just that in March 2008.  A transcript of that 
hearing was accomplished and has been included in the claims 
folder for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.




REMAND

The veteran provided testimony, as noted above, before the 
undersigned Veterans Law Judge (VLJ) in March 2008.  During 
that hearing, the veteran averred that since last being seen 
by VA medical personnel, all three of his service-connected 
disabilities had become more severe.  Pursuant to VA's duty 
to assist, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4)(i) (2007).  Where a claimant asserts 
that the disability in question has increased in severity 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  The Board therefore finds that 
comprehensive VA examinations are necessary to address the 
current level of the veteran's disabilities.

Additionally, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, issued a decision in the case 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
case, the Court found that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the veteran's claims.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, in accordance 
with the VCAA, and to ensure full compliance with due process 
requirements, this case must be REMANDED to the RO/AMC for 
the further development of evidence.  Thus, the case is 
REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority as it pertains to 38 C.F.R. § 
3.321(b) (2007) and 38 C.F.R. § 4.16(b) 
(2007).  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The VCAA notice should also comply with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), with regard to the higher rating 
issues.  This notice should include an 
explanation as to the evidence required 
to support a higher evaluation as 
outlined in Vazquez-Flores.  At a 
minimum, the veteran should be provided 
the substance of the applicable 
diagnostic codes for his various 
disabilities.  Should it be determined 
that there is any further notice 
deficiency in this case, these matters 
should also be addressed in the duty to 
assist letter.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2007 for his service-connected 
psychiatric disorder, bilateral hearing 
loss, and scars of the scalp, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2007).

3.  The veterans should be scheduled for 
a VA psychiatric examination.  The 
examination should be accomplished by a 
board of at least two doctors.  The 
purpose of the examination is to 
determine the extent and severity of the 
service-connected psychiatric disorder.  
The examiners should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiners are asked to indicate whether 
he or she has reviewed the claims folder.  
All appropriate tests should be 
conducted.  Each examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  

The results proffered by the examiners 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiners in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

4.  The veterans should be scheduled for 
VA examinations in order to evaluate the 
current level of severity for the 
veteran's other service-connected 
disabilities, bilateral hearing loss and 
scars of the scalp.  The claims folder 
must be made available to and be 
thoroughly reviewed by the examiners in 
connection with the examinations.  The 
examiners must indicate in the 
examination reports that the claims 
folder was reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected disabilities.  
Following a review of the veteran's 
medical records and history, including 
the psychiatric examination report 
requested in above in paragraph 3, the 
examiners must proffer an opinion as to 
the specific extent and severity of the 
appellant's disabilities, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disabilities, including precipitating 
and aggravating factors.  If it is 
impossible to separate the symptomatology 
of the service-connected disabilities 
from any other nonservice-connected 
disorders, the examiners should so 
indicate in the examination report.

Furthermore, upon examination of the 
veteran, the examiners should render an 
opinion as to the effect that the 
service-connected disabilities have, if 
any, on his earning capacity.  The 
examiners should further comment as to 
the veteran's current level of 
occupational impairment due to his 
disabilities, as to whether these 
disabilities limit the veteran's ability 
to obtain or retain gainful employment, 
and as to other alternative types of 
employment recommended for the veteran, 
if any, given these disabilities.  
Moreover, the examiners should render an 
opinion as to whether these disabilities 
alone cause marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA examiners 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in written 
reports.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
increased evaluations.  If the benefits sought on appeal 
remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




